Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 is/are rejected under 35 U.S.C. 102(1) as being anticipated by “Significantly enhanced electrochemical performance of lithium titanate anode for lithium ion battery by the hybrid of nitrogen and sulfur co-doped graphene quantum dots” published in Electrochimica Acta  vol. 178, pp. 303-311, 2015 by Ruiyi et a. (“Ruiyi”).  Regarding claims 1, 2, 4, 5, and 7, Ruiyi discloses anode active materials and lithium ion batteries including the same.  Specifically, the anode active material includes sulfur/nitrogen-doped graphene quantum dot particles deposited on the surface of lithium titanium oxide particles.  The lithium titanium oxide particles have diameters in the range of 30-60nm and the sulfur/nitrogen-doped graphene quantum dots have average particle diameter of 5nm.  The lithium titanium oxide used is Li4Ti5O12.   
Further regarding claim 6, the only additional limitations provided by the claim are product-by-process limitations.  There is no evidence that the process leads to a material having different structure than that disclosed in Ruiyi, and thus claim 6 is anticipated for the same reason as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruiyi.  Ruiyi is applied as described above.  Ruiyi is silent regarding the thickness of the quantum dot layer on the surface of the lithium titanium oxide particles.  Nonetheless, Ruiyi critizes previous graphene coating layers on anode active material layers for being too thick.  Accordingly, based on its teaching that a benefit of the disclosed invention is an ability to provide thinner graphene coatings on anode active materials, the person of ordinary skill in the art at the time of invention would have had reason to experiment with thin coatings of the quantum dots, including monolayers.
Allowable Subject Matter
Claims 8-12 are allowed.  The prior art is silent regarding a method involving addition of an acid to an aqueous mixture of nitrogen-doped graphene quantum dots and LTO particles.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727